Citation Nr: 0500343	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  03-27 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. J. Dalal, Associate Counsel




INTRODUCTION

The veteran had active service from November 1962 to November 
1964 and from February 1965 to May 1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) which 
denied service connection for hypertension.  The veteran has 
been represented by the American Legion throughout this 
appeal.  Service connection was first denied by the RO in a 
decision of May 1996.  The issue on the cover page has been 
changed to reflect that fact.  

The issue of service connection for hypertension is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The Department of Veterans' Affairs (VA) 
will notify the veteran if further action is required on his 
part.


REMAND

In his February 1996 written statement and November 1996 
medical report, the veteran indicated having been diagnosed 
with hypertension in the late 1960s.  He further claimed that 
he was diagnosed and treated for hypertension at the Memphis, 
Tennessee VA medical facility.  The record also reflects the 
veteran's treatment for hypertension by private physicians in 
September 1978 and September 1982 to 1985.  The VA should 
obtain all relevant VA and private treatment clinical 
documentation which could potentially be helpful in resolving 
the veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990).

The veteran's May 1987 application for pension indicates that 
the veteran was receiving Social Security Administration 
(SSA) disability benefits.  Documentation of the veteran's 
SSA award and the evidence considered by the SSA in making 
the award is not of record.  The VA's duty to assist includes 
an obligation to obtain the records from the SSA.  Masors v. 
Derwinski, 2 Vet. App. 181, 187-188 (1992).  This case is 
REMANDED for the following action:

1.  Contact the veteran and ask him 
to provide information as to all 
treatment of his hypertension, 
including the names and addresses of 
all health care providers.  Upon 
receipt of the requested information 
and the appropriate releases, the RO 
should contact all identified health 
care providers and ask that they 
forward copies of all available 
clinical documentation pertaining to 
treatment provided to the veteran.  
All evidence obtained should be 
associated with the veteran's claims 
folder.

2.  Contact SSA and request that it 
provide documentation of the 
veteran's award of disability 
benefits and copies of all records 
developed in association with the 
award for incorporation into the 
record.

3.  Obtain copies of all VA clinical 
documentation pertaining the 
veteran's treatment between 1966 to 
1990 and 2000 to the present, 
including that provided at the 
Memphis, TN, medical facility and 
not already of record, for 
incorporation into the record.

4.  Adjudicate the veteran's 
entitlement to service connection 
for hypertension on a de novo basis.  
If the benefit sought is denied, the 
veteran and his accredited 
representative should be issued a 
Supplemental Statement of the Case 
(SSOC) which addresses all relevant 
actions taken on the claim for 
benefits, to include a summary of 
the evidence and applicable law and 
regulations considered, since the 
issuance of the Statement of the 
Case (SOC).  The veteran should be 
given the opportunity to respond to 
the SSOC.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




